Citation Nr: 1816567	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  13-05 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from August 1964 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that the RO denied entitlement to a total disability rating based on individual unemployability (TDIU) in the February 2010 rating decision, after which the Veteran submitted a timely notice of disagreement.  However, during the course of the appeal, the RO granted entitlement to a TDIU in a December 2016 rating decision.  As this constitutes a full grant of benefits sought on appeal, this issue is not currently before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDING OF FACT

In February 2017, prior to the promulgation of a decision in this appeal, the Veteran submitted a Statement in Support of Claim indicating his desire to cancel his scheduled February 28, 2017, Board hearing, and withdraw his appeal.   


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to a rating in excess of 50 percent for PTSD are met.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C. § 7105(d)(5) (2017).  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  

In a February 2017 communication sent to VA, the Veteran requested to withdraw his claim for entitlement to an increased rating for PTSD.  The withdrawal is documented in the electronic claims file.  Hence, there remains no allegation of error of fact or law for appellate consideration in regards to this issue. 

Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to a rating in excess of 50 percent for PTSD.  


ORDER

The claim of entitlement to a rating in excess of 50 percent for PTSD is dismissed.  



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


